[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 07-10860                ELEVENTH CIRCUIT
                                                                AUG 6, 2007
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                     D.C. Docket No. 06-01705-CV-BBM-1

GEORGE A. LOGAN,

                                                        Plaintiff-
                                                        Counter Defendant-
                                                        Appellant,
      versus

MAJOR DAMIAN G. FINCH, Individually, Jointly, and in his official capacity,
SGT. J.P. BOGOLIN, Individually, Jointly, and in his official capacity, et al.,

                                                        Defendants-
                                                        Counter Claimants-
                                                        Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (August 6, 2007)

Before BIRCH, PRYOR and COX, Circuit Judges.

PER CURIAM:
       George A. Logan appeals following the district court’s grant of summary

judgment in favor of Major Damian G. Finch, Sergeant Joseph Bogolin, Officer

Zachery Kramer, Officer David Clemmons, Chief Richard Pennington, and the City

of Atlanta, Georgia. Bogolin, Clemmons, Kramer, and Finch arrested Logan, a

retired City of Atlanta police officer, for the felony of impersonating an officer in

violation of O.C.G.A. § 16-10-23. Although he was arrested for the crime, he was not

indicted.1 Subsequent to the arrest and the decision not to proceed on the charges,

Logan filed this suit.

       The district court granted summary judgment to all individual defendants, but

ordered the City of Atlanta to provide proof it did not maintain liability insurance for

incidents involving false arrest or police brutality against its citizens within ten days.

The City did so and the court then granted summary judgment in favor of the City.

This appeal followed.

       We review the district court’s grant of summary judgment de novo, using the

same legal standards used by the district court. Having thoroughly reviewed the



        1
          Fulton County District Attorney Paul Howard sent a letter to Logan’s criminal attorney
which stated that “[a]lthough police were justified in arresting Mr. Logan under the circumstances
with which they were presented, my communication with officials at the Public Safety Training
Center of Georgia suggest that successful prosecution is not likely. In light of your client’s service
to the City of Atlanta and his status as a retired officer, I have decided not to proceed on the charges
against him.” (R.1-23 Ex. 4.)

                                                   2
briefs and the record on appeal, we hold that the district court properly granted all

defendants summary judgment.

      AFFIRMED.




                                         3